Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/KR2017/010342 filed on September 20, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on February 28, 2020 has been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nipple (114)” and “Ω shaped clip members (123)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, there is lack of antecedent basis for “the first solenoid valve (160)” and “the second solenoid valve (170)” recited in line 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR 2011-0077402) in view of Lee (KR 10-1534510) (both cited by applicant).
Regarding claim 1, Yoon et al. discloses a cooker with water purifier, comprising: a water supply unit (100) for feeding the water supplied from a tap water (Page 4, last 2 lines to Page, 5 Line 1) as hot water (via hot water tank 140) or purified water (via purified water tank 120) according to a user’s selection to allow food to be cooked with the hot water or purified water; a cooking unit (200) adapted to cook the food with the water fed to a cooking container (Page 3, Lines 40-41) and located on the underside of the water supply unit (100) to prevent the user from being burned due to residual heat after food cooking; a control unit (Page 6, Lines 6) (via control panel 180) disposed on 
Regarding claim 5, Yoon et al. discloses a ventilation fan (160) adapted to prevent the water vapor generated from the food during cooking from being introduced into the discharge valve (150), the ventilation fan (160) being electrically connected to a main controller of the control unit (via control panel 180) so that blowing occurs toward the front surface of the food cooker’s body (100) only when power is applied to the heating part (Fig. 1-2; Page 6, Lines 6-13 and 23-38).
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR 2011-0077402) in view of Lee (KR 10-1534510) and further view of Kim (KR 10-1316527) and KSM (KR 20-0389791) (cited by applicant).
Regarding claim 2, Yoon/Lee disclose substantially all features of the claimed invention as set forth above including from Yoon, a food cooker body (via 100) having a given space formed t the inside thereof in such a manner as to be open on one side thereof and having a discharge valve (170 and beverage outlet 150) disposed on the front surface thereof to supply water; a body cover (rear panel of the water purify unit 
Regarding claim 3, Kim discloses the filter clips (40) comprises a flat panel fixed to one side of the body cover; and a plurality of Ω shaped clip members (40) disposed one side of the flat panel to fix the filters (10) thereto (Fig. 1).
Regarding claim 4, Yoon discloses the water by the given amount in the water storage tank (120), heats the water in the hot water tanks (140), and selectively supplied the hot water fed from the hot water tank (140) to the cooking container through the first solenoid (145) and the discharge valve (170 and beverage outlet 150) and the water purified through the filter (110) and the distributor and reduce pressure through the second solenoid (135) (Fig. 2).  Kim discloses the water supplied from the pressure of the tab water by means of the pump (page 3, Lines 4-5) through the filters (10).  KSM disclose the pressure control valve (36).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (KR 2011-0077402) in view of Lee (KR 10-1534510) and further view of Choi (KR 10-1566856) (cited by applicant).
Regarding claim 6, Yoon/Lee disclose substantially all features of the claimed invention as set forth above including from Yoon, the main controller (via control panel 180; Page 6, Lines 6-13) for carrying out cooking container existence/nonexistence checking (via weight sensor 250), the control of a first solenoid valve (135/145) or a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG D. NGUYEN
Primary Examiner
Art Unit 3761